Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 6, 8, 11 – 14 and 16 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“an image source device for providing an audiovisual streaming data of a program, said audiovisual streaming data of the program comprising audio and images; and 
a recording device connected to the image source device through a first internet connection for receiving the audiovisual streaming data of the program, wherein the recording device stores at least one recording time parameter being set up through a second internet connection, wherein the recording device comprises: 
a capture unit for capturing partial audiovisual streaming data of the program in accordance with the at least one recording time parameter being set up through the second internet connection, wherein said partial audiovisual streaming data of the program includes audio and images received from the image source device, wherein said partial audiovisual streaming data of the program is obtained by combining a first portion of the audiovisual streaming data of the program that is continuously forward captured from an event occurring point to a capture start point and a second portion of the audiovisual streaming data of the program that is continuously backward captured form the event occurring point to a capture end point, wherein the capture start point is a time point earlier than the event occurring point and the capture end point is another time point later than the event occurring point; and 
a conversion unit for converting said partial audiovisual streaming data of the program into a captured file, wherein the recording device is configured to transmit the captured file to a remote storage device for keeping the captured file.”

Applicant’s arguments filed September 24, 2021 have been fully considered and have been found persuasive.  The prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner further presents Meyer, US Patent 9,986,209 B2 (hereinafter Meyer) as teaching a distributed video surveillance network which performs video capture, relaying, recording, processing, storage, analysis and event-monitoring of video and audio files, (Abstract).  Streaming video data are continuously captured to temporary storage such that when an event occurs, video data is captured a minimum number of seconds before the event and a minimum number of seconds after the event, (col. 11 ll. 12 – 39).  However, Meyer individually or in combination with any or all of Solomon, Fleming and/or Osborne does not fairly disclose the limitations of amended independent Claim 1.  
	Examiner further presents Obukhov et al., US Patent 9,734,681 B2 (hereinafter Obukhov) as teaching a cloud-based video monitoring system comprising a camera and network video recorder, (Abstract).  Upon detecting a local event, the camera obtains the last x seconds from a local rolling buffer and starts recording videos to the local storage, (Fig. 4B and col. 10 line 54 through col. 11 line 2).  But, Obukhov does not cure the deficiencies in the prior art.  Therefore, Claim 1 is considered allowable.
Claims 8 and 13 are considered allowable for the same reasons stated above. The dependent claims 2 – 6, 11 – 12 and 14 - 20 are allowed because they further limit independent claims 1, 8 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer, US Patent 9,986,209 B2 teaches a distributed video surveillance network which performs video capture, relaying, recording, processing, storage, analysis and event-monitoring of video and audio files, (Abstract).
Obukhov et al., US Patent 9,734,681 B2 teaches a cloud-based video monitoring system comprising a camera and network video recorder, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421